Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE of ALLOWANCE
Election/Restrictions
Claims 26-27 are allowable. The restriction requirement made with traverse between the method Claims 14-25 and product Claims 26 (and subsequently added Claim-27), as set forth in the Office action mailed on 01 April 2021, has been reconsidered in view of the allowability of Claims 26-27 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 April 2021 is withdrawn.   
Claims 14-25, directed to methods of making are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Although percentage amounts are different in amounts of 5-10 weight percent regard to fraction amounts than the amounts of claims 26-27, the prior art found is (see below) does not read upon the variation of fraction percent’s.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As such, Claims 14-27 allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is [Saito] (US 2008/0076027) in view of Oljaca et al. [Oljaca] (US 2014/0377659) in further view of Takako (JP 2005026218 with ESPACENET English Machine translation), cited in a prior Office Action of 07 May 2021.
Although Saito discloses a formula for Claim 26 (and its dependent Claim 27), and although Oljaca teaches of composition quantities of different fractions employed for positive electrode composite oxide powder (Saito Example 10, [0027]-[0028], [0086] and Oljaca ([0077]-[0079], [0102], [0198]), and although Takako teaches of span amounts for Claim 26-27 compositions, Saito, Oljaca, and Takako do not disclose, teaches or suggest alone or in combination, the mixture of both a single crystal, monolithic powder fraction mixed with a polycrystalline powder fraction mixed in the fraction with the span amounts of Claims 26-27 and Claims 14-25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722     

/ANCA EOFF/Primary Examiner, Art Unit 1722